In this proceeding by executors and trustees for the settlement of their account and for the construction of a will, the decree of the Surrogate’s Court, Kings County, in part orders and decrees that under the provisions of the will, the executors-trustees have no power or authority, after the death of decedent’s widow, a first life beneficiary, to invade the principal of the trust and use and apply any portion thereof for the use and benefit of the decedent’s son, the second life beneficiary. Decree, insofar as appealed from, unanimously affirmed, with costs to all parties filing briefs, payable out of the estate. No opinion. Present — Hagarty, Acting P. J., Carswell, Adel, Aldrich and Nolan, JJ.